                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 June 17, 2019
                               IN THE UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

ROBERT EWELL,                                         §
    Plaintiff,                                        §
                                                      §
v.                                                    §    CIVIL ACTION NO. H-19-1415
                                                      §
CENTAURI SPECIALTY                                    §
INSURANCE COMPANY, et al.,                            §
    Defendants.                                       §

                                             MEMORANDUM AND ORDER

           This insurance case is before the Court on the Motion to Dismiss [Doc. # 5]

filed by Defendant Steven Wiley. Plaintiff Robert Ewell did not file a response to the

Motion to Dismiss. Instead, Plaintiff filed a Motion to Abstain and Remand (“Motion

to Remand”) [Doc. # 10], to which Defendant Centauri Specialty Insurance Company

(“Centauri”) filed an Opposition [Doc. # 11]. Plaintiff failed to file a reply in support

of his Motion to Remand, and did not request an extension of the reply deadline.

Based on the Court’s review of the record and applicable legal authorities, the Court

grants Wiley’s Motion to Dismiss and denies Plaintiff’s’ Motion to Remand.

I.         BACKGROUND

           Plaintiff owns property in Fort Bend County, Texas. The property was insured

under a homeowner’s policy issued by Centauri. Plaintiff filed a claim with Centauri

for damage to the property allegedly caused by a severe storm on August 25, 2017.

P:\ORDERS\11-2019\1415MRemand.wpd   190617.0846
Defendant Wiley was assigned as the adjuster for Plaintiff’s claim. Centauri failed to

pay the full amount of Plaintiff’s insurance claim.

           On February 11, 2019, Centauri gave Plaintiff written notice of its election

pursuant to Chapter 542A of the Texas Insurance Code to assume any liability Wiley

might have to Plaintiff. See Letter, Exh. B to Motion to Dismiss. Plaintiff filed this

lawsuit on March 15, 2019, naming both Wiley and Centauri as Defendants. Plaintiff

served Centauri on March 20, 2019, and Centauri filed a timely Notice of Removal

on April 18, 2019.

           Wiley filed his Motion to Dismiss, and Plaintiff filed a Motion to Remand.

Both motions are now ripe for decision.

II.        MOTION TO DISMISS

           Wiley argues that the Texas Insurance Code requires dismissal of Plaintiff’s

claims against him. Under the Texas Insurance Code, an insurer may “elect to accept

whatever liability an agent might have to the claimant for the agent’s acts or omissions

related to the claim by providing written notice to the claimant.” TEX. INS. CODE

§ 542A.006(a). Where, as here, an insurer makes such an election before the plaintiff

files suit, “no cause of action exists against the agent related to the claimant’s claim,

and, if the claimant files an action against the agent, the court shall dismiss that action

with prejudice.” TEX. INS. CODE § 542A.006(b) (emphasis added).


P:\ORDERS\11-2019\1415MRemand.wpd   190617.0846   2
           It is uncontested that Centauri made the Chapter 542A election to accept any

liability Wiley may have to Plaintiff. Therefore, pursuant to § 542A.006(b), Wiley’s

Motion to Dismiss is granted.

III.       MOTION TO REMAND

           Any “civil action brought in a State court of which the district courts . . . have

original jurisdiction, may be removed by the defendant . . ..” 28 U.S.C. § 1441(a).

Federal district courts have original jurisdiction over lawsuits between citizens of

different states where the matter in controversy exceeds $75,000.00, exclusive of

interest and costs. See 28 U.S.C. § 1332(a)(1).

           A lawsuit involving a non-diverse defendant may be removed if the non-diverse

defendant was improperly joined. See Hornbuckle v. State Farm Lloyds, 385 F.3d

538, 542 (5th Cir. 2004). A non-diverse defendant is improperly joined if “there is

no reasonable basis for the district court to predict that the plaintiff might be able to

recover” against the non-diverse defendant in state court. Cumpian v. Alcoa World

Alumina, L.L.C., 910 F.3d 216, 219 (5th Cir. 2018) (quoting Smallwood v. Ill. Cent.

R.R. Co., 385 F.3d 568, 573 (5th Cir. 2004) (en banc)).

           In this case, Centauri made an election under Chapter 542A of the Texas

Insurance Code before Plaintiff filed this lawsuit and, therefore, “no cause of action

exists against [Wiley] related to the claimant’s claim . . ..” TEX. INS. CODE


P:\ORDERS\11-2019\1415MRemand.wpd   190617.0846   3
§ 542A.006(b). Because there is no reasonable basis to predict that Plaintiff might be

able to recover against Wiley in state court, he was improperly joined as a defendant

in this suit.1 The remaining parties are completely diverse and, therefore, the Court

has subject matter jurisdiction and removal was proper.

           Plaintiff argues that Centauri’s Chapter 542A election was not a voluntary act

of the Plaintiff and, therefore, “the voluntary-involuntary rule makes this case not

removable.” See Motion to Remand, p. 5. Plaintiff relies on Massey v. Allstate

Vehicle & Prop. Ins. Co., 2018 WL 3017431, *2 (S.D. Tex. June 18, 2018) (Miller,

J.), to support his argument.                     In Massey, the district court noted that the

voluntary-involuntary rule provides that “an action nonremovable when commenced

may become removable thereafter only by the voluntary act of the plaintiff.” Id.

(citing Crockett v. R.J. Reynolds Tobacco Co., 436 F.3d 529, 532 (5th Cir. 2006)

(quoting Weems v. Louis Dreyfus Corp., 380 F.2d 545, 547 (5th Cir. 1967)). There

is an exception to the voluntary-involuntary rule, however, “where a claim against a

nondiverse or in-state defendant is dismissed on account of fraudulent joinder.” See

1
           Plaintiff argues he has alleged a factual basis for his claims against an adjuster, and
           Plaintiff cites Int’l Energy Ventures Mgmt., L.L.C. v. United Energy Group, Ltd., 818
           F.3d 193, 200-01 (5th Cir. 2016). In that case, the Fifth Circuit held that federal
           pleading requirements apply to the improper joinder analysis. See id. at 208. The
           case did not involve a Chapter 542A election or other Texas law that eliminates a
           claim against a non-diverse defendant. Regardless of how well-pleaded Plaintiff’s
           factual allegations are against Wiley as an adjuster, at the time the lawsuit was filed,
           there was no possibility that Plaintiff could recover against him in state court.

P:\ORDERS\11-2019\1415MRemand.wpd   190617.0846        4
Massey, 2018 WL 3017431 at *2; see also Vyas v. Atain Specialty Ins. Co., 2019 WL

2119733, *4 (S.D. Tex. May 15, 2019) (Rosenthal, J.); Greatland Inv., Inc. v. Mt.

Hawley Ins. Co., 2019 WL 2120854, *2 (S.D. Tex. May 15, 2019) (Miller, J.). Here,

Centauri gave Plaintiff notice of its Chapter 542A election before Plaintiff filed this

lawsuit. Therefore, at the time the lawsuit was filed, Plaintiff had no viable claim

against Wiley.2 Because Wiley was improperly joined at the time the lawsuit was

filed, the voluntary-involuntary rule is inapplicable.

           Plaintiff is a resident and citizen of Texas. Centauri is a Florida corporation

with its principal place of business in Florida. Wiley was improperly joined and, as

a result, his citizenship is not considered in the jurisdictional analysis. The amount

in controversy exceeds $75,000.00, exclusive of interest and costs. As a result, the

Court has diversity jurisdiction and removal was proper. The Motion to Remand is

denied.




2
           Plaintiff notes that “evidence of the agent’s acts or omissions may be offered at trial
           and, if supported by sufficient evidence, the trier of fact may be asked to resolve fact
           issues as if the agent were a defendant, and judgment against the insurer must include
           any liability that would have been assessed against the agent.” Motion to Remand,
           p. 9 (citing TEX. INS. CODE § 542A.006(g)). Centauri does not dispute that it has
           assumed any liability Wiley may have to Plaintiff. Centauri’s assumption of liability
           does not, however, make Wiley a party to the lawsuit. Indeed, § 542A.006(g) applies
           only when the insurer makes the Chapter 542A election and, therefore, “the agent is
           not a party to the action.” See TEX. INS. CODE § 542A.006(g) (emphasis added).

P:\ORDERS\11-2019\1415MRemand.wpd   190617.0846   5
IV.        CONCLUSION AND ORDER

           Plaintiff cannot, and could not at the time of removal, recover against

Defendant Wiley in this case. As a result, Defendant Wiley was improperly joined

and all claims against him are dismissed. It is hereby

           ORDERED that Defendant Wiley’s Motion to Dismiss [Doc. # 5] is

GRANTED. It is further

           ORDERED that Plaintiff’s Motion to Remand [Doc. # 10] is DENIED.

           SIGNED at Houston, Texas, this 17th day of June, 2019.




                                                           NAN Y F. ATLAS
                                                  SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2019\1415MRemand.wpd   190617.0846   6
